Citation Nr: 0211504	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  93-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for benign soft tissue 
growths (lipomas), claimed as soft tissue sarcomas, claimed 
as residuals of exposure to an herbicide agent (Agent Orange) 
during service.


REPRESENTATION

Appellant represented by:	J. Myers Morton, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
October 1963 to April 1964 after which he served in the 
National Guard.  The veteran later enlisted in the Navy and 
had a period of active naval service from May 1966 to May 
1968.  He is service connected for a scar, residuals of a 
shell fragment wound of the chest, rated noncompensable, and 
for posttraumatic stress disorder, rated 100 percent 
disabling.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied 
entitlement to service connection for soft tissue sarcoma 
claimed as a residual of exposure to Agent Orange during in 
service.

In January 2001, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
2001).  

The case has previously been before the Board on numerous 
occasions.  In October 1996 the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated the Board's decision and remanded the 
case.  Most recently, the Board remanded the case in April 
2001 to comply with notice requirements of the Veteran's 
Claims Assistance Act of 2000 (VCAA).  The Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  There is no competent medical evidence showing any 
diagnosis of a soft tissue sarcoma or any other disease that 
warrants presumptive service connection on the basis of 
exposure to Agent Orange.

4.  The medical evidence of record reveals that the veteran 
is diagnosed with lipomas, angiolipomas, and benign 
dermatofibromas.

5.  There is a single medical opinion that states that the 
veteran's lipomas are causally related to Agent Orange 
exposure during service.

6.  There are four medical opinions that indicate that the 
veteran's lipomas are not related to Agent Orange exposure 
during service.  


CONCLUSIONS OF LAW

1.  Lipomas, angiolipomas and benign dermatofibromas were not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2001).

2.  Soft tissue sarcomas were not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law clarified the obligations of VA with respect to the duty 
to assist claimants.  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  VCAA; see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165,178 (2001) (nothing that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  This case has been ongoing for over a 
decade since the veteran first filed his claim for service 
connection.  There have been numerous remands, and several 
medical opinions have been obtained by VA.  Tissue samples 
were submitted by VA to the Armed Forces Institute of 
Pathology (AFIP) an information from that agency was 
obtained.  A complete copy of the veteran's service medical 
records has been obtained, and numerous copies of private 
medical records including biopsy reports and medical opinions 
have been submitted by the veteran in support of his claim.  

The appellant has been informed on numerous occasions as to 
the evidence needed to substantiate the claim.  The veteran's 
attorney has been diligent in actively representing the 
veteran's interest before VA and before the Court.  Most 
recently, in January 2002, the veteran and his attorney were 
informed by letter of the requirements imposed by the VCAA.  
Also, the veteran, accompanied by his attorney, presented 
testimony at a hearing before the undersigned member of the 
Board, during which the medical evidence and legal 
requirements relative to the claim were thoroughly discussed.  
There is no other assistance or notification necessary and 
the Board proceeds with disposition of the claim.

II. Factual Background

Initially, the Board notes that the veteran's claims file 
consists of a considerable amount of private and VA medical 
evidence of record, along with the veteran's service medical 
records and service personnel records.  The claims file also 
contains a considerable volume of correspondence both to and 
from VA, the veteran, and the veteran's attorney.  There are 
also several medical opinions of record.  The Board has 
reviewed the entire claims file and the entire contents 
contained therein in its review of the claim on appeal  

The veteran had a period of active duty for training from 
October 1963 to April 1964 after which he served in the 
National Guard.  The veteran later enlisted in the Navy and 
had a period of active naval service from May 1966 to May 
1968.  During this service the veteran served as a member of 
a naval Construction Battalion (Sea Bees) in direct support 
of Marine Corps ground combat operations.   His service 
personnel records reveal that during this period of service 
he served in combat in Vietnam and was wounded in action.  

In October 1990, the veteran first filed the claim for 
service connection that is the subject of the current appeal.  
Private medical records submitted with this claim reveal that 
in September 1976 the veteran suffered from hoarseness.  
Examination revealed a cystic lesion on the right false vocal 
cord.  The lesion was removed surgically and the diagnosis 
was "laryngocele."  

The veteran has submitted a large volume of private medical 
records.  In July 1983, surgery was conducted to excise a 
soft tissue mass of the right distal thigh.  The July 1983 
pathology report reveals a diagnosis of "fibrous cyst - 
consistent with ganglion cyst - no malignancy evident."  A 
March 1984 private surgical report reveals that the veteran 
required excision of a lipoma of the anterior abdominal wall.

A November 1991 surgical report indicates that multiple 
lesions, which were suspected as being lipomas, were excised.  
The accompanying November 1991 pathology report reveals 
several diagnoses.  Most of the diagnoses indicate "adipose 
tissue consistent with lipoma."  Two other diagnoses also 
indicate that the veteran had "dermatofibroma" of the left 
buttock and right forearm.  Finally, there was also a 
diagnosis of "lymph node showing atypical lymphohistiocytic 
hyperplasia."  The comment indicated that this change in the 
lymph node could be reactive in nature, but that "lymphoma 
cannot be entirely excluded as a possibility."  

Another private pathology report dated January 1992 indicates 
that more biopsies were conducted.  The diagnosis of the 
excised tissue was hyperkeratosis and lipomas.  

In January 1992, Dr. Velado, the veteran's private physician, 
submitted a medical opinion that referred to the results of 
the November 1991 pathology report.  Dr. Velado indicated 
that there was no definitive pathological diagnosis of the 
excised lymph node.  The physician stated that the "patient 
gives a history of having been exposed to Agent Orange during 
the Vietnam Conflict in 1964 and 1965.  I have reviewed the 
literature supplied me on the side effect of Agent Orange and 
this seems to be a typical case of soft tissue tumors which 
include lipomat [sic] and sarcomas.  I have reviewed his 
medical history dating back since his discharge and prior to 
coming to this office he had multiple soft tissue tumors 
excised by other surgeons."  Dr. Velado then indicated that 
the veteran's condition had existed since service.  

In April 1992, the veteran had more surgery to excise soft 
tissue masses.  The April 1992 pathology report diagnoses all 
masses excised as benign lipomas.  An April 1992 letter from 
Dr. Velado states that "I have reviewed the information on 
the exposure to Agent Orange, and I do feel, in my 
professional and medical opinion, that the occurrence and 
recurrence of these tumors and lymph nodes are a result of 
[the veteran's] exposure to Agent Orange during his stay in 
Vietnam."  

Doctor Velado submitted another letter dated February 1993.  
This letter restated the physician's opinion that the 
veteran's fatty tumors and lymph nodes were the result of 
Agent Orange exposure during service.  Doctor Velado referred 
in his letter of a copy of a definition from a medical 
dictionary which he had enclosed.  A photocopy of a page of a 
medical dictionary with the definition of dermatofibroma 
highlighted is of record. 

VA obtained a medical opinion from the Armed Forces Institute 
of Pathology dated August 1995.  This opinion indicated that 
the veteran had lipomas, angiolipomas and dermatofibromas and 
that these were not diseases which warranted service 
connection on the basis of exposure to Agent Orange during 
service.  This medical opinion further refined the diagnosis 
of the veteran's dermatofibromas as being fibrous 
histiocytomas.  The opinion expressed was that lipomas were 
not related to Agent Orange exposure.  

In September 1998, a VA examination of the veteran was 
conducted.  The examining physician reviewed all of the 
medical evidence of record.  The veteran reported a history 
of "developing lumps and having them removed by several 
surgeons intermittently since 1981."  After examination and 
review of all of the medical evidence of record in the 
veteran's claims file, the examining physician's diagnosis 
was that the veteran suffered from lipomas, angiolipomas and 
benign dermatofibroma.  The examining physician's medical 
opinion was that the veteran's lesions were not the result of 
Agent Orange during service.  The examining physician 
specifically indicated that, although the veteran did not 
have any family history of lipomas, it was not unusual to 
have a sudden unexplained development of such benign fatty 
tumors.  

In a letter dated in December 1998, Dr. Velado wrote the 
following:

I have read the literature supplied 
to me on Agent Orange, and I feel 
that his (the veteran's) problem is 
100% related to his exposure to 
Agent Orange while he was fighting 
for this country in Vietnam.  I was 
working in a VA Hospital in Texas 
where the injured were brought in 
from Vietnam.  I have seen some 
exposure, and it was not a pretty 
sight.

In 1999, another tissue biopsy of the veteran was conducted 
by VA.  The specimens were forwarded to the Armed Forces 
Institute of Pathology for review and medical opinion.  This 
medical opinion noted that the veteran's prior diagnosis, 
"lipoma, angiolipoma and dermatofibroma are benign neoplasms 
of adipose tissue and the dermis of the skin respectively.  
Soft-tissue sarcoma is 'a general term for a malignant tumor 
derived from extraskeletal connective tissue.'  Using this 
definition lipoma, angiolipoma and dermatofibromas would not 
be classified as soft-tissue sarcomas."  This same opinion 
also indicated that lipomas, angiolipomas and dermatofibromas 
were "common and benign and do not have prognostic 
importance."  The Board notes that this medical opinion was 
signed by two physicians.  

In January 2001, the veteran presented sworn testimony before 
the undersigned member of the Board.  The veteran testified 
that he started having "knots" under his skin beginning in 
about 1972.  He also admitted in testimony that he did not 
have lymphoma as far as he knew and that he had not been 
diagnosed with that disease.  Finally, he indicated that he 
would be willing to report for another biopsy if needed.  The 
Board notes that another biopsy of the veteran is not 
necessary.  The overwhelming evidence of record clearly shows 
that the veteran has been diagnosed with benign soft tissue 
growths:  lipomas, angiolipomas, and dermatofibromas.  There 
is no need to subject the veteran to another invasive 
procedure to obtain medical evidence of his condition because 
the diagnosis is already clear based on the evidence of 
record.   

III.  Service Connection

The veteran claims entitlement to service connection for soft 
tissue growths.  He claims that these growths were caused by 
his exposure to an herbicide agent (Agent Orange) during 
service.  There are essentially three different legal bases 
under which the claim for service connection might be 
granted.  The first basis is commonly referred to as service 
connection on a "direct" basis.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (2001).  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2001).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (2001); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The second basis is commonly referred to as a "presumptive" 
basis.  Certain enumerated diseases warrant service 
connection if they become manifest within a specified period 
of time after the veteran has separated from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  In the instant case, 
malignant tumors may be presumed to have been incurred during 
active military service if they manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Finally, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
certain specified diseases if they manifest within the 
specified period of time.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2001).

The Board will address each basis for service connection 
individually and in reverse order below.  


IV.  Herbicide Exposure

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2001).

The term soft-tissue sarcoma includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2001).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107- ___ (HR 1291), § 1116 (f) (December 
27, 2001).

The Board notes that the veteran had active service in the 
Republic of Vietnam during the Vietnam era and, as such, he 
is presumed to have been exposed during such service to an 
herbicide agent, Agent Orange, during this service.  

Soft-tissue sarcoma may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent at 
any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).  
If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2000) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.307(d), (2001). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. 
Reg. 42600 (June 24, 2002).. 

In the present case, the veteran has asserted that service 
connection is warranted because he has a soft-tissue sarcoma 
and he was exposed to Agent Orange during service.  As noted 
above, the veteran is presumed to have been exposed to Agent 
Orange during service.  However, the preponderance of the 
evidence is against service connection on this basis.  
Specifically, the totality of medical evidence of record 
reveals that the veteran does not have soft-tissue sarcoma, 
which is a malignant tumor.  Rather, the evidence of record 
clearly shows that the veteran is diagnosed with benign soft 
tissue growths.  Specifically, the evidence of record shows 
that the veteran has lipomas, angiolipomas, and 
dermatofibromas.  The medical opinion of the Armed Forces 
Institute of Pathology is that these are benign growths that 
are not soft-tissue sarcomas.  The Board notes that the 
January 1992 letter from Dr. Velado, the veteran's private 
physician, indicates that the veteran has "soft tissue 
tumors which include lipomat [sic] and sarcomas."  However, 
there is no pathological or clinical evidence of record 
showing that the veteran has a soft tissue sarcoma.  

The Board notes that the November 1991 private pathology 
report indicated that the veteran had a reactive lymph node 
and that lymphoma could not be ruled out.  At the 2001 
hearing the veteran's attorney noted this finding that 
"lymphoma had not been ruled out."  The Board views this as 
a vague allegation that the veteran warrants service 
connection because he has lymphoma.  Non-Hodgkin's lymphoma 
is a disease that warrants service connection on a 
presumptive basis based on exposure to Agent Orange.  
38 C.F.R. § 3.309(e) (2001).  However, there is no evidence 
that the veteran has lymphoma.  There is no diagnosis of 
lymphoma of record, and at the 2001 hearing, the veteran 
admitted that he did not have lymphoma.  The Board notes that 
this case has been long and difficult due to a variety of 
reasons, many of which appear to be the fault of VA.  At 
times the veteran's attorney has accused VA of being 
"intellectually dishonest."  However, the attorney's veiled 
allegation of the veteran having lymphoma is certainly 
disingenuous at best.  The attorney would have the Board 
believe that in 1991 lymphoma could not be ruled out as a 
diagnosis and that the veteran went along for over a decade 
without the diagnosis being confirmed and receiving no 
treatment.  Simply put, lymphoma is a malignant and deadly 
cancer if left untreated and to imply that the veteran has it 
and has survived over 10 years without treatment simply 
challenges common sense.  The fact is that the evidence of 
record does not show that the veteran has lymphoma, and the 
veteran has admitted such under oath.  

The Board also notes that one of the veteran's benign soft 
tissue growths is diagnosed as dermatofibroma.  As noted 
above, the term soft-tissue sarcoma includes 
"dermatofibrosarcoma protuberans."  38 C.F.R. § 3.309(e), 
Note 1 (2001).  However, these are two separate diseases.  A 
dermatofibroma is a benign tumor, as noted by the AFIP 
report, and all of the medical evidence of record indicates 
this is exactly what the veteran has.  A dermatofibrosarcoma 
protuberans is a malignant soft-tissue sarcoma, and this 
definition is confirmed by the medical dictionary entry that 
the veteran submitted on his own behalf.  The medical 
evidence of record clearly shows that the veteran is not 
diagnosed with this disorder.  

The preponderance of evidence is against the claim.  The 
evidence of record clearly shows that the veteran is 
diagnosed with lipomas, angiolipomas, and dermatofibromas 
which four physicians indicate are benign soft tissue growths 
and are not sot-tissue sarcomas within the meaning of the 
appropriate regulations.  Because the veteran does not have 
one of the diseases specified at 38 C.F.R. § 3.309(e) service 
connection on the presumptive basis of exposure to Agent 
Orange must be denied.  

At this point, the Board also must note that there is 
evidence of record that the veteran is receiving benefits 
from the Agent Orange Payment Program.  The standards 
required for receipt of compensation under the Agent Orange 
Veteran Payment Program appear to be very different from 
those required to establish a service-connected disability 
for VA purposes under the appropriate law and regulations.  
"The Program eligibility requirements quite clearly appear 
to be simply service, exposure to Agent Orange, and total 
disability."  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Therefore, a veteran's participation in the Agent Orange 
Payment Program is not be probative of any disability 
resulting from exposure to Agent Orange for VA purposes.

V.  Presumptive Basis

As noted above, malignant tumors may be presumed to have been 
incurred during active military service if they manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

In the present case, the preponderance of the evidence is 
against the veteran's claim.  The veteran is diagnosed with 
lipomas, angiolipomas, and dermatofibromas which four 
physicians indicate are benign soft tissue tumors.  They are 
not malignant.  Moreover, the first manifestation of these 
benign tumors is well over a year after the veteran separated 
from service.  The service records show that the veteran 
separated from service in 1968.  On a medical history 
provided at a VA examination, the veteran initially indicated 
that tumors were manifest in 1981.  Later, the veteran 
changed his story and testified under oath that he first had 
growths in 1972.  However, this is approximately four years 
after the veteran separated from service.  

The preponderance of the evidence is against the claim on a 
presumptive basis.  The veteran does not have malignant 
tumors, and his benign soft tissue tumors were not manifest 
until at least four years after service.  As such, service 
connection on a presumptive basis is denied.  

VI.  Direct Basis

Notwithstanding that service connection cannot be established 
on a presumptive basis because of exposure to Agent Orange 
during service under 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2001), the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The court has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

Again we note that direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (2001); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The veteran's service medical records appear to be complete.  
There is no indication that the veteran had any benign soft 
tissue growths during service.  By the veteran's own 
admission he did not develop the growths in question until 
1972 which is at least four years after he separated from 
service.  Moreover, the earliest medical evidence confirming 
a diagnosis of benign soft tissue growths is dated in 1981.  

The medical evidence of record clearly shows that the veteran 
is diagnosed with lipomas, angiolipomas, and dermatofibromas.  
Also, as noted above, the veteran is presumed to have been 
exposed to Agent Orange during his combat service in the 
Republic of Vietnam during the Vietnam era.  The key issue at 
present is the nexus, or link, between the veteran's Agent 
Orange exposure and his currently diagnosed benign soft 
tissue growths.  The Board concludes that medical evidence is 
needed to lend plausible support for this issue because it 
involves a question of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

A large volume of the record consists of varying contentions 
over what studies are relevant and what they do or do not 
show with relation to Agent Orange exposure and benign soft 
tissue growths.  The veteran has submitted a medical opinion 
from his private physician, Dr. Velado, which indicates that 
the veteran's disorders are related to Agent Orange exposure 
during service.  We note that Dr. Velado has submitted 
multiple letters on the veteran's behalf.  However, the fact 
is that this is still only the opinion of a single physician.  
Moreover, we have reason to doubt this physician's opinion as 
to the etiology of the veteran's disorders because at times 
he has indicated that the veteran has sarcoma, which is not 
unsupported by the pathology evidence of record.

The evidence against the veteran's claim consists of medical 
opinions of four physicians.  Three physicians from the Armed 
Forces Institute of Pathology and the physician who conducted 
the 1998 VA medical examination were all of the opinion that 
the veteran's current lipomas, angiolipomas, and benign 
dermatofibromas were not related to his Agent Orange exposure 
during service.  

The fact is that there is a single medical opinion that 
relates the veteran's disorders to Agent Orange exposure, 
while there are four opinions indicating that the disorders 
are unrelated to Agent Orange exposure in service.  As such, 
the preponderance of the evidence is against the claim for 
service connection on a direct basis.  


ORDER

Entitlement to service connection for benign soft tissue 
growths (lipomas, angiolipomas, and dermatofibromas), claimed 
as soft tissue sarcomas, claimed as residuals of exposure to 
an herbicide agent (Agent Orange) during service si denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

